Citation Nr: 1543780	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  07-09 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The appellant had several periods of active duty for training in the New Jersey Army National Guard, including from February 6, 1976, to July 2, 1976, and May 14, 1977, to May 29, 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey 

Pursuant to instructions in the Board's June 2010 remand, the RO contacted the appellant to determine whether he desired a Board hearing, and he declined.  As such, his prior request for a Board hearing is considered withdrawn.  38 C.F.R.        § 20.704(e) (2015). 

In an April 2013 decision, the Board denied the instant claims as well as claims for service connection for bilateral hearing loss, tinnitus and an acquired psychiatric disorder.  The appellant subsequently appealed the denial of his claims for service connection for a lumbar spine disorder and a right knee disorder to the Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision and Order, the Court vacated the Board's April 2013 decision to the extent that it denied entitlement to service connection for a lumbar spine disorder and a right knee disorder and remanded the claims to the Board for further adjudication.

The Board remanded the instant matters in March 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  Although the appellant claims to have sustained a back injury during ACDUTRA service, the service records document no such injury, a lumbar spine disorder was not shown in service, and such a lumbar spine disorder was not credibly shown for many years thereafter; and the competent, probative evidence establishes that there is no medical nexus between the lumbar spine disorder shown years after service and the appellant's service.

3.  Although the appellant claims to have sustained a right knee injury during ACDUTRA service, the service records document no such injury, a lumbar spine disorder was not shown in service, and such a right knee disorder was not credibly shown for many years thereafter; and the competent, probative evidence establishes that there is no medical nexus between the right knee disorder shown years after service and the appellant's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015). 

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in April 2004, August 2004, July 2005 and February 2007, sent prior to the April 2005 rating decision, advised the appellant of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, a February 2007 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While these July 2005 and February 2007 notice letter was sent to the appellant after the initial unfavorable decision in April 2005, his claims was readjudicated in the February 2007 statement of the case.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).   In addition, neither the appellant nor his representative have alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the appellant's service treatment records, including clinical records from Ft. Dix Army Hospital, as well as post-service VA and private treatment records have been obtained and considered.  These VA treatment records include records from the East Orange VA Medical Center dated through November 2012.  In addition, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  

The appellant was afforded a VA examination in August 2012 in order to adjudicate his claims for service connection.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorders and based his conclusions on a review of the record, to include interviews with the appellant and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claims for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the March 2015 remand directives by requesting 
outstanding treatment records from Fort Dix Army Hospital, to include treatment from February, March or April 1976, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection

The appellant contends that his current right knee disorder is the result of an in-service fall.  He also generally contends that his current lumbar spine disorder had its onset during service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training  (INACDUTRA) during which the appellant was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on ACDUTRA or INACDUTRA. 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits). In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status.  There are three ways to do establish "veteran status": (1) serve on active duty; (2) serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or (3) serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

No presumptions attach (including the presumptions of soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained. Also, some presumptions will not apply to certain periods of ACDUTRA and INACDUTRA. See Smith v. Shinseki, 24 Vet. App. 40, 45-46  (2010).  If the claimant did not serve for any period of time on active duty, he or she must establish service connection for a disability on a direct basis first in order to achieve "veteran" status and be entitled to compensation.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

Establishing "veteran" status based on aggravation during ACDUTRA is explained in Donnellan, 24 Vet. App. at 167.  However, as the appellant has not alleged aggravation and the record does not reasonably raise or support such a theory the Board will not discuss it further. 

Here, the appellant does not have any active duty service according to his DD 214 and record of assignments. Service on ACDUTRA (or INACDUTRA), without more, will not suffice to give one "veteran" status.  Donnellan, 24 Vet. App. at 172. The appellant may still establish service connection that an injury or disease leading to disability was incurred or aggravated during a period of ACDUTRA or INACDUTRA; however, no presumptions apply in this case.

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Service treatment records are negative for complaints, treatments or diagnoses related to any lumbar spine or right knee disorder.  A June 1976 service separation examination found the appellant's spine and lower extremities to be normal.  Nursing notes from March 1976 indicate that the appellant had been hospitalized for a cold and a sore throat.  A March 1977 Individual Sick Slip indicates that the appellant had claimed to have pulled a muscle in his right leg; no further information, to include physical findings or any diagnosis, was provided.

Post-service treatment notes reflect complaints of back pain beginning in November 2003 and right knee pain beginning in January 2004.

An August 2012 VA examination report reflects the appellant's reports that he had injured his right knee after falling and hitting a branch during service.  He did not recall any specific injuries or trauma to his lumbar spine.  Following a physical examination and a review of the appellant's claims file, diagnoses of right knee degenerative joint disease and lumbar degenerative disc disease were made.  The examiner opined that the appellant's right knee and lower back conditions were not related to his service as he had reported that there was no preexisting injury to his neck, lower back and right knee in a December 2007 private chiropractor treatment note.  The examiner further reasoned that there was no evidence of any treatment or back injury in service, that the appellant did not remember any injury to his back and that reported right knee injury was a superficial laceration or bruise without fracture, hospitalization, surgery or in-service treatment.  The examiner noted that if the appellant's right knee degenerative joint disease was posttraumatic in nature, there would have to be a severe right knee injury, which is not the case here as there were no hospitalizations, fractures or any casting of the right knee when he was in service or any specific treatment for the right knee.

With respect to the post-service medical records, the first clinical evidence of lumbar spine arthritis was in June 2004 while the first clinical evidence of right knee arthritis was in February 2004.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the lumbar spine and/or right knee disorders diagnosed so many years after the appellant's discharge and any incident of service. None of the post-service treatment records reflect any such opinion or even comment to that effect, and neither the appellant nor his representative has presented or identified any such existing medical evidence or opinion.  As noted, VA examiner has declined to find a nexus between the appellant's current lumbar spine and/or right knee disorder and his service. 

Such opinions clearly were based on examination of the appellant, full consideration of the appellant's documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).   Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current lumbar spine and/or right knee disorder and service-and neither the appellant nor his representative has presented or identified any such supporting evidence or opinion.

In fact, the only evidence that tends to support the claim consists of the appellant's own assertions.  In connection with this appeal, the appellant has asserted that he sustained a right knee injury during service and that his lumbar spine disorder had its onset during service.  In a November 2003 VA Application for Compensation and/or Pension (VA Form 21-526), the appellant wrote that he had injured his back and leg during training at Fort Dix.  However, a November 2003 VA treatment note reflects the appellant's reports that he had been involved in an auto accident about eight to nine months ago and that he required medication for his back pain.  He reported that he had injured his right knee during service in 1981 and reinjured it during a motor vehicle accident in 2003 in March 2004 VA treatment note.  A February 2004 VA treatment note reflects the appellant's reports of right knee pain since 1976 and an exacerbation of that pain from a motor vehicle accident six months ago.  He reported right leg pain since 1988 in a January 1988 VA treatment note.  In an Authorization and Consent to Release Information to VA (VA Form 21-4142) received in January 2005, the appellant wrote that he had injured his right leg and back in training at Fort Dix and that he had been hospitalized at Fort Dix sometime between February to April 1976.  The appellant reported low back pain for the past two and a half years in a February 2006 VA treatment note.  

Moreover, a February 2008 private treatment summary indicates that the appellant had sought treatment for injuries related to the neck and back acquired from a bus accident in December 2007.  This treatment summary indicates that the appellant had developed immediate low back and right leg pain as a result of the accident and that he denied any pre-existing or pre-disposing conditions relevant to the injury.
In light of these contradictory statements, the Board finds that any assertions as to his in-service right knee and/or lumbar spine injury, and a continuity of symptoms after service, are deemed to be not credible.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the appellant and/or his representative that there exists a medical relationship between the appellant's claimed right knee and/or lumbar spine disorder and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of the lumbar spine and/or right knee disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the appellant and his representative are not shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  Id.  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the Board finds that, the claims for service connection for a lumbar spine and/or right knee disorder must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990) 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


